EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Thekdi on 7/28/2022.


2.    The application has been amended as follows:
In the CLAIMS:
Cancel claim 9
Claim 13, line 3, after the phrase “as claimed in”, delete the phrase --any of claims 1 to 12 –
Claim 13, line 3, after the phrase “as claimed in”, insert the phrase -- claim 1 –
Claim 14, line 5, after the phrase “as claimed in”, delete the phrase --any of claims 1 to 8 –
Claim 14, line 5, after the phrase “as claimed in”, insert the phrase -- claim 1 --


Information Disclosure Statement
The information disclosure statements filed 3/21/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US Patent No. 7481776 is incorrectly listed with an issue date of 11/1/2016 and Wegener et al. as the authors.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).




Reasons for Allowance
Claims 1, 3-8, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a polyisocyanate compound as claimed in claim 1.  The closest prior art of record is Lekovic et al. (US Patent Application No. 2007/0059512) and Feng et al. (US Patent Application No. 2014/0121299).  Lekovic et al. teach a polyisocyanate component comprising a preformed mixture including an aromatic oxazolidone compound that is the reaction product of at least one epoxide compound having at least one aromatic group and at least one first polyisocyanate compound having an average isocyanate functionality of at least about 2.0, in the present of at least one catalyst, wherein the aromatic oxazolidone group includes at least one free isocyanate group and at least one oxazolidone compound, wherein the content of the aromatic oxazolidone group in the polyisocyanate component is from 2 weight percent to 10 weight percent based on a total weight of the polyisocyanate component, and wherein the polyisocyanate component has an average functionality of at least about 2.0.  Lekovic et al. fail to teach wherein the component comprises at least one second polyisocyanate compound having an average isocyanate functionality equal to or greater than 2.7 and less than 6.0, the second polyisocyanate compound being added to the preformed mixture and mixed with the aromatic oxazolidone compound to form the polyisocyanate component, wherein the polyisocyanate component has a viscosity of no more than 4.0 Pa-s at 25 °C.  Feng et al. teach a polyisocyanate component has a viscosity of less than 60 Pa-s at 25 °C.  Feng et al. fail to teach a polyisocyanate component comprising a preformed mixture including an aromatic oxazolidone compound that is the reaction product of at least one epoxide compound having at least one aromatic group and at least one first polyisocyanate compound having an average isocyanate functionality of no more than 2.7 and greater than 1.8, in the presence of at least one catalyst, wherein the aromatic oxazolidone compound includes at least one free isocyanate group and at least one aromatic oxazolidone group, and wherein the aromatic oxazolidone group includes an aromatic group and an oxazolidone group; and at least one second polyisocyanate compound having an average isocyanate functionality equal to or greater than 2.7 and less than 6.0, the second polyisocyanate compound being added to the preformed mixture and mixed with the aromatic oxazolidone compound to form the polyisocyanate component, wherein the content of the aromatic oxazolidone group in the polyisocyanate component is from 2 weight percent to 10 weight percent based on a total weight of the polyisocyanate component, and wherein the polyisocyanate component has an average isocyanate functionality of from 1.8 to 6.0.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/28/2022